Citation Nr: 0816044	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-27 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   


WITNESSES AT HEARING ON APPEAL

Appellant, her son, A.D., and her relative, S.B.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from January 
1944 to March 1946.  The appellant is the widow of the 
veteran, who died in March 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The veteran died in March 2001 and the cause of death was 
cardiopulmonary arrest due to pulmonary tuberculosis (PTB).  

2.  At the time of his death, service connection was not in 
effect for any disability.

3.  A heart or lung disorder was not manifested during 
service or for many years following separation from service, 
and is not shown to be causally or etiologically related to 
service.

4.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any 
role in producing or hastening the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by active duty service38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in October 2005.  While this notice does 
not provide any information concerning the effective date 
that could be assigned should the benefit sought be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's decision, the appellant is not 
prejudiced by the failure to provide her that further 
information.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the appellant's appeal.

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as cardiovascular-renal disease, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
can also be granted for tuberculosis if manifest to a degree 
of 10 percent or more within three years of separation from 
active service.  Id.  Moreover, service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In the present case, the cause of the veteran's death was 
reported on the death certificate to be cardiopulmonary 
arrest due to PTB.  The veteran died in March 2001.  The 
appellant has argued that the veteran's death was due to his 
service, specifically to his period of service as a prisoner 
of war (POW).  The appellant contends that the veteran 
contracted PTB as a POW.     

A review of the evidence of record discloses that the veteran 
on his affidavit for Philippine Army Personnel, dated in 
March 1946, indicated the he had no wounds or illnesses 
incurred during service.  Private medical records show that 
in January 2001, the veteran was hospitalized for four days.  
While he was hospitalized, he had an x-ray taken of his lungs 
which was interpreted as showing PTB.  Upon his discharge, 
the diagnosis was community acquired pneumonia.  During the 
Board videoconference hearing in January 2008, the 
appellant's son and relative, testifying on the appellant's 
behalf, stated that approximately five to six months after 
the veteran's period of incarceration as a POW had ended, the 
veteran developed chest pain and sought treatment from a Dr. 
V.  At that time, Dr. V. allegedly diagnosed the veteran with 
PTB.  The veteran once again sought treatment from Dr. V. one 
year later.  However, according to appellant's son and 
relative, no records were available from Dr. V. because Dr. 
V. was deceased and his records had been destroyed by natural 
calamities.  They indicated that from approximately 1947 to 
January 2001, the veteran was treated four times for his PTB.  
According to the appellant's son and relative, between 1996 
and 2001, the veteran received treatment from a Dr. B. for 
asthma.  

During his lifetime, the veteran was not service connected 
for any disabilities.  The cause of the veteran's death was 
cardiopulmonary arrest due to PTB.  The record has not 
demonstrated that his heart disease was manifested during 
service or within one year of separation from service.  In 
addition, the record has also not demonstrated that his lung 
disease was manifested during service or within three years 
of separation from service.  In this regard, the Board 
recognizes the appellant's contention that approximately five 
to six months after the veteran's separation from the 
military, he was diagnosed with PTB.  However, in this 
regard, lay statements as to what a doctor said are not 
competent evidence.  See Warren v. Brown, 6 Vet. App. 4 
(1993); see also 38 C.F.R. § 3.159(a)(2).  As stated above, 
there is no medical evidence showing a manifestation of 
active tuberculosis to a degree of 10 percent within three 
years of the veteran's discharge from service.  The first 
evidence of record of a diagnosis of PTB was in January 2001, 
over 54 years after the veteran's discharge from service.  
Therefore, in light of the above, the presumptive provisions 
of 38 C.F.R. §§ 3.307 and 3.309 are not for application in 
this case.

In support of her contention that the veteran was a POW, the 
appellant has submitted an affidavit from P.D., dated in 
January 2006, and a Certification from the General 
Headquarters, Armed Forces of the Philippines, Office of the 
Adjutant General, dated in January 2001.  In the January 2006 
affidavit, P.D. attested that the veteran had been a POW 
during service.  In the January 2001 Certification, it was 
noted that the veteran had served as a recognized guerrilla 
from September 1942 to March 1946, and that he was in 
missing/or POW status from January 1, 1944 to February 7, 
1945.  However, the evidence of record includes a Memorandum 
for File, dated in January 1998, in which the RO concluded 
that there was no evidence which substantiated the veteran's 
alleged POW status.  According to the RO, the United States 
Department of the Army (USDA) had certified in August 1967, 
that the veteran had served in a recognized guerrilla unit 
from January 1944 to March 1946.  Specifically, the veteran 
was in missing status from January 1, 1944 to February 7, 
1945; on February 7, 1945, status under Missing Person Act 
was terminated; and from February 8, 1945 to March 6, 1946, 
the veteran had recognized guerrilla service.  The USDA 
certification did not indicate any POW status for the 
veteran.  In this regard, because a service department 
determination as to an individual's service is binding on VA, 
the Board must conclude that the veteran's service did not 
include POW incarceration.  See Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  Nevertheless, even assuming, without 
determining, that the veteran had been a former POW, 
presumptive provisions for former POWs contained in 38 C.F.R. 
§ 3.309(c ) do not include among the list of presumptive 
diseases the veteran's death-causing PTB.       

In this case, there is no medical opinion of record relating 
the veteran's lung or heart disease to service, or the 
veteran's death to a disability of service origin.  The only 
evidence of record supporting the appellant's claim is her 
own lay opinion that the veteran's death-causing PTB was 
related to his period of service, specifically to his period 
as a POW.  However, while the appellant is clearly of the 
opinion that the veteran's death is related to service, as a 
lay person, the appellant is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder or the disability that caused 
the veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Accordingly, the Board concludes that service connection for 
the cause of the veteran's death is not established.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.   



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


